Citation Nr: 1413614	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than on the face and ears, claimed as due to exposure to herbicides or mustard gas.

2.  Entitlement to service connection for blackheads and gland problems of the face and ears, claimed as due to exposure to herbicides or mustard gas.

3.  Entitlement to service connection for a respiratory disorder with congestion in the lungs, claimed as due to herbicides, mustard gas, or asbestos.

4.  Entitlement to service connection for fatigue of the arms and legs, claimed as due to exposure to herbicides or mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 through August 1968, to include service in Vietnam from June 1965 through June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in May and August of 2006.  The Veteran has perfected a timely appeal of these decisions, as to the issues identified on the title page.

In the course of the RO's claims development, a September 2009 rating decision granted the Veteran's claim for service connection for PTSD, with a 50 percent initial disability rating, effective July 22, 2005.  This decision represents a full grant of the Veteran's claim for service connection for PTSD.  Moreover, the Veteran has not expressed any ongoing disagreement with the assigned initial disability rating or effective date.  In view of the foregoing, there are no issues in relation to the Veteran's claim concerning PTSD which remain on appeal before the Board.

Similarly, the Board notes that this appeal also initially included the issue of the Veteran's entitlement to service connection for scarring and blistering secondary to "blister gas" exposure.  Although this issue was preserved for appeal in the Veteran's May 2007 Notice of Disagreement, the Veteran did not subsequently perfect his appeal as to that issue.  As such, this issue also does not remain before the Board on appeal.

The issues of the Veteran's entitlement to service connection for a skin disorder other than of the face and ears, blackheads and gland problems of the face and ears, and fatigue of the arms and legs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from June 1965 through June 1966 and is presumed to have been exposed to herbicides during that service.

2.  The Veteran was not exposed to mustard gas or asbestos during his active duty service.

3.  The Veteran has chronic obstructive pulmonary disorder (COPD) which has not been shown to have been incurred during or to have resulted from or been aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder with congestion in the lungs, claimed as being due to herbicides, mustard gas, or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.316 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of the Veteran's entitlement to service connection for a respiratory disorder, claimed as being due to herbicides, mustard gas, or asbestos, a pre-rating March 2006 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Subsequently, a February 2010 letter notified the Veteran as to the process by which disability ratings and effective dates are assigned, as well as the type of evidence that impacts those determinations.  After this letter was issued, the Veteran was given an opportunity to respond before his appeal for service connection for a respiratory disorder was readjudicated in an August 2012 Supplemental Statement of the Case.  Hence, although full notice in accordance with the VCAA and Dingess was untimely, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).
In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, service personnel records, claims submissions, lay statements, identified and relevant private treatment records, VA treatment records, and social security records have been associated with the record.  The Veteran was also afforded a VA examination of his respiratory disorder in January 2012.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's respiratory disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that the RO properly followed the provisions of M21-1MR, IV.ii.1.F.22 in attempting to verify the Veteran's claimed mustard gas exposure.  Under this provision, evidence of full-body exposure to mustard gas or Lewisite should be requested if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a).  In this case, the Veteran alleges mustard gas exposure (and nerve and tear gas exposure) with regard to his claim for service connection for a respiratory disorder that has been shown as being COPD, a disease listed in 38 C.F.R. § 3.316(a).  Shortly after receipt of the Veteran's claim, the RO contacted the Department of Defense (DoD) to ascertain whether the Veteran was identified in the DoD's Chemical Biological Warfare Exposure system.  In a response received by VA in August 2005, DoD advised that the Veteran was not listed in the DoD's "mustard gas database."  After receipt of additional information from the Veteran as to his personal information, dates of service, branch of service, unit assignment, and location of the alleged mustard gas exposure, VA contacted DoD again in March 2006 as part of additional follow-up efforts to verify the Veteran's claimed mustard gas exposure.  In May 2006, DoD responded again that, "[The Veteran] cannot be considered as being exposed to mustard agent."

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




II.  Alleged Exposure to Herbicides, Mustard Gas, and Asbestos

In support of his claims for service connection for blackheads and gland problems of the face, other skin disorders, resipiratory disorder, and fatigue of the arms and legs, the Veteran has alleged that those claimed disabilities arose from alleged exposure to herbicides and mustard gas during service.  The Veteran additionally contends that his claimed respiratory disorder may also have developed as a result of in-service asbestos exposure.

	A.  Herbicides

Concerning the Veteran's alleged herbicide exposure, the service personnel records show that the Veteran did service in the Republic of Vietnam from August 1965 through May 1966.  By virtue of such service, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Although this presumption is rebuttable, there is no evidence in the record which rebuts the presumption that the Veteran was exposed to herbicides during his active duty service.  Under the circumstances, the Board must presume that the Veteran was exposed to herbicides during service.

	B.  Mustard Gas

In support of each of his claims, the Veteran alleges further that he was exposed to mustard gas during chemical warfare training at Camp Pendleton in 1965.  Indeed, service personnel records show that the Veteran did participate in such training, actually in May of 1968.

Unlike claims of herbicide exposure, the laws and regulations do not provide for a presumption of exposure.  However, as noted above, specific guidelines are in place for the development of claims involving such exposure.  As VA has taken full and proper measures to corroborate the Veteran's claimed mustard gas exposure in a manner that is in accordance with these guidelines and, as such efforts have not yielded any evidence that the Veteran was exposed to mustard gas, the Board must conclude that the Veteran was not exposed to mustard gas, either during the chemical warfare training in May of 1968 or at any other time during his active duty service.  Accordingly, the Board will not consider whether any of the Veteran's claimed disabilities arose from purported exposure to mustard gas.

	C.  Asbestos

The Veteran has specifically alleged in his January 2008 substantive appeal that his claimed respiratory disorder resulted from alleged in-service asbestos exposure during periods of service aboard various naval vessels.  Indeed, the service personnel records show that the Veteran had documented service aboard the U.S.S. Tortuga from May through June of 1965, the U.S.S. Port Defiance in September 1965, and the U.S.S. Desoto County from August 1967 through February 1968.

There is no specific statutory or regulatory guidance with regard to claims for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997).  The relevant provisions of the Adjudication Manual were in effect when the Veteran filed his claim but have since been rescinded but included, essentially unchanged, in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24   (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  The pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules.  Again, the Board admonishes that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Subject to the foregoing, the Board recognizes that some asbestos materials were previously used in the construction of United States naval vessels.  Nonetheless, despite the Veteran's documented naval service, the Board is not satisfied that the evidence of record, which includes the Veteran's service records, show that the Veteran was exposed to asbestos during service.

The Adjudication Manual and Manual Rewrite instruct that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).   Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual and Manual Rewrite also acknowledge that high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

Mindful of the foregoing, the Board points out that the service records do not indicate that the Veteran ever worked with or was physically exposed to the ships' insulation.  Similarly, there is no indication in the service records that he was ever tasked with participating in any way with the removal and replacement of asbestos materials, or, that he spent significant time in the presence of such materials while on docks or shipyards.  Indeed, the Veteran makes no such allegations, but only alleges generally that he was exposed to asbestos by virtue of his service on board various naval vessels.  However, as the Board has already noted, the laws and regulations do not provide for a presumption of asbestos exposure, even for Veterans with documented service on board naval vessels.

Overall, the Board finds that the evidence does not show that the Veteran was exposed to asbestos during his active duty service.  Accordingly, the Board will not consider whether the Veteran's claimed respiratory disorder arose from purported asbestos exposure during service.

II.  Service Connection for a Respiratory Disorder

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

As discussed above, the Veteran may be presumed to have been exposed to herbicides by virtue of his documented service in Vietnam.  38 C.F.R. § 3.309(e)  identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d)  are also satisfied.  The diseases listed under 38 C.F.R. § 3.309(e) are as follow: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  In order for service connection for any of those diseases to be presumed under 38 C.F.R. § 3.309(e), such diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  Nevertheless, the United States Court of Appeals for the Federal Circuit has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation, a task "which includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The standard for establishing service connection on a direct basis was set forth above, at the outset of the Board's analysis.

Here, the respiratory condition for which the Veteran claims service connection is not recognized by VA as being presumptively due to exposure to herbicides.  As discussed more fully below, the evidence supports a current diagnosis of chronic obstructive pulmonary disorder (COPD), but does not suggest that the Veteran has ever had a respiratory cancer.  Accordingly, the Board may not presume that the Veteran's claimed respiratory disorder was caused by his presumed exposure to herbicides, but remains charged with the duty of determining whether service connection for the Veteran's respiratory disorder is warranted on a direct basis.

In his October 2005 claim, the Veteran reported that he was experiencing congestion in his lungs.  He does not specify when such symptoms began either in his claim or in subsequent claims submissions.

The service treatment records are wholly silent for any subjective complaints or objective findings or diagnoses of a respiratory nature.  In that regard, the Veteran expressly denied having any prior or current respiratory problems during his August 1964 enlistment and August 1967 separation examinations.  Clinical physical examinations performed at the time of the Veteran's enlistment and separation were grossly normal.  Further, the service treatment records spanning the Veteran's entire period of active duty service do not indicate any complaints or treatment related to a respiratory problem during service.

Records obtained from the Social Security Administration include post-service private treatment records which indicate initial complaints in the record of shortness of breath during a July 2006 cardiology examination.  Subsequent respiratory examinations performed later that month and in August 2006 were normal.

VA treatment records show that a repeat respiratory examination performed in May 2007 was also normal.  Notably, September 2007 VA treatment records reflect that the Veteran reported that he had a history of smoking a pack of cigarettes per day for the past 20 years (parenthetically, the Board notes that during a January 2012 VA examination of his skin and extremities, the Veteran reported specifically that he had been smoking since 1960, except for a period from 1983 to 1995).

In November 2007, he returned for VA treatment for complaints of chest congestion and productive cough which were accompanied by headaches and a fever.  A respiratory examination indicated dyspnea; however, the Veteran's lungs were clear and he appeared to be breathing comfortably.  Later that month, he returned with ongoing complaints of the same symptoms.  Chest x-rays performed in December 2007 revealed pneumonia.  This condition apparently resolved with treatment, as subsequent respiratory examinations performed during VA treatment through September 2009 were normal.  The VA treatment records do not express any opinions stating that the Veteran's pneumonia was related in any way to his active duty service.

In January 2012, the Veteran underwent a VA examination of his claimed respiratory disorder.  At that time, he reported that he had been diagnosed with chronic obstructive pulmonary disorder (COPD) and bronchitis sometime during 1975; however, he did not specify where he was treated or diagnosed.  Regarding his symptoms, he reported that he had been experiencing a cough, shortness of breath, and congestion which dated back to the time of his discharge from service.

Despite the Veteran's complaints, a respiratory examination performed during the January 2012 VA examination was normal.  The examiner reviewed November 2011 chest x-rays which revealed hyperexpanded lungs but no evidence of an active pulmonary disease.  Based upon the examiner's review of the claims file, medical history reported by the Veteran, and the findings from the examination, the examiner diagnosed COPD that was less likely as not caused by or incurred as a result of an in-service injury or illness, to include the Veteran's exposure to herbicides.  Instead, the examiner opined, the Veteran's COPD was more likely caused by his long history of cigarette smoking.

Upon careful review and consideration of the evidence, the Board concludes that the evidence does not show that the Veteran's diagnosed COPD is related in any way to his active duty service.  In that regard, the only opinions concerning the cause and origin of the Veteran's COPD are the Veteran's lay assertions that he has experienced continuous respiratory problems since his discharge from service, and the VA examiner's negative January 2012 opinion.  For the reasons below, the Board is inclined to assign far greater probative weight to the negative January 2012 opinion.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran is competent to provide probative statements as to the onset and duration of his respiratory problems.  See Barr, 21 Vet. App. at 308-09.  Nonetheless, the Veteran's assertion that he has experienced respiratory problems dating back to his separation from service carry significant credibility concerns due to various inconsistencies in the record.  As noted above, the Veteran's service treatment records do not show that the Veteran ever reported or sought treatment for any respiratory problems during his active duty service.  Indeed a physical examination performed at the time of his separation from service did not reveal any respiratory abnormalities.  Moreover, and contrary to his present assertions, he expressly denied having any history of prior or current respiratory problems during his August 1967 separation examination.  Given these inconsistencies, the Board finds that the Veteran's lay assertions concerning the onset and continuity of his respiratory problems are not credible, and hence, are not entitled to probative weight.  In contrast, the service treatment records do not reflect any irregularities or abnormalities that would indicate that the examination performed during the Veteran's separation examination is inaccurate or unreliable.  Hence, the Board finds that the objective data expressed in the service treatment records are due far greater probative weight than the assertions raised by the Veteran.

By contrast, the VA examiner's negative January 2012 opinion is based upon an accurate review of the claims file and an understanding of the Veteran's medial history which is consistent with the facts shown in the record.  Moreover, as rationale, the examiner cites other predominant risk factors for COPD in the Veteran's history, namely the Veteran's long and ongoing history of smoking.  These opinions and findings are not rebutted by any contrary medical opinions in the record.

As the weight of evidence is against the Veteran's claim for service connection for a respiratory disorder, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable with respect to the Veteran's hearing loss claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disorder with congestion in the lungs, claimed as due to herbicides, mustard gas, or asbestos, is denied.




REMAND

As discussed above in greater detail, the Board has concluded that the Veteran was presumably exposed to herbicides, however, was not exposed to mustard gas during his active duty service.

Subject to the foregoing, the Board notes that the Veteran has claimed service connection for a skin condition characterized as blackheads and gland problems on his face and ears, and for an unspecified skin disorder other than that on his face and ears.  Records obtained from the Social Security Administration include a July 2006 record which shows that the Veteran was evaluated at that time for VA's Agent Orange registry.  An examination performed at that time revealed the presence of sebaceous cysts located around the Veteran's forehead and eyelids.  A subsequent examination performed during VA treatment in August 2009 revealed a rash on the Veteran's chest which the Veteran stated had been present "for a long time."

An examination of the Veteran's skin performed during a January 2012 VA examination revealed the presence only of some small dry warts located on the Veteran's forearm and scrotum.  The examiner did not specifically diagnose these lesions and opined generally without rationale that these lesions were less likely related to the Veteran's active duty service, to include his exposure to herbicides.  Additionally, it is not apparent from the examiner's opinion whether the sebaceous cysts noted in the July 2006 VA treatment record or chest rash noted in the August 2009 VA treatment record were considered by the examiner, as these findings were not specifically addressed in the examiner's opinion.  Also, and as noted by the examiner, the service treatment records show that the Veteran sustained and was treated for multiple metal shrapnel wounds to his chest, hands, and right ear during his active duty service.  Again, however, it is unclear as to whether the examiner considered whether the Veteran's skin conditions are at least as likely as not the result of these in-service shrapnel injuries, as the examiner also did not address the in-service shrapnel injuries in her opinion.

In the absence of a specific diagnosis or a complete discussion and rationale addressing the in-service shrapnel injuries and the previous post-service VA treatment findings, the January 2012 skin examination is incomplete.  Under the circumstances, the Veteran should be afforded a new VA skin examination of his claimed blackheads on the face and ears and other skin disease.  38 C.F.R. § 3.159(c)(4).

In relation to his claim for service connection for fatigue of the arms and legs, the Board notes that the VA treatment records show continuous complaints of fatigue, pain, and weakness in his legs and shoulders.  During a VA joint examination performed in June 2007, the Veteran reported that he had been having pain and weakness in his shoulders for approximately 40 years.  Clinical examination and radiological studies of the extremities and joints performed at that time revealed arthritic changes in both shoulders, both elbows, both hips, and the left wrist.  Despite these findings, the examiner did not offer an opinion as to whether the Veteran's reported pain and fatigue were related to the noted arthritis, and if so, whether the Veteran's arthritis was related to his active duty service.

In a January 2012 VA joints examination, the examiner did not provide a specific diagnosis pertinent to the Veteran's claimed fatigue in his arms and legs.  Similarly, the examiner did not discuss or address the previous findings of arthritis noted during the June 2007 VA examination, nor did she offer an opinion as to whether the arthritis was incurred during or caused by the Veteran's active duty service.

In view of the foregoing, the Board finds that the June 2007 and January 2012 VA joints examinations are insufficient for the purpose of determining whether the Veteran's claimed fatigue of the arms and legs is related in any way to his active duty service, to include presumed herbicide exposure.  Under the circumstances, the Veteran should also be arranged to undergo a new VA examination of his claimed fatigue in his arms and legs.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his skin and/or fatigue in his arms and legs since September 2009.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a skin disorder other than of the face and ears, blackheads and gland problems of the face and ears, and fatigue of the arms and legs, all claimed as being secondary to exposure to herbicides and mustard gas.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his skin and reported fatigue in his arms and legs.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his skin and/or fatigue in his arms and legs since September 2009.

2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA examination, performed by an appropriate physician, to determine whether the Veteran's claimed blackheads and gland problems of the face and ears and other skin disorders, other than of the face and ears, were incurred during or is related to the Veteran's active duty service, to include presumed herbicide exposure during service in Vietnam.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner must assume that the Veteran was exposed to herbicides during service in Vietnam.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's claimed skin conditions.  The examiner should also provide opinions as to:

a) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder pertinent to the Veteran's claimed blackheads and gland problems of the face and ears was incurred during or caused or aggravated by the Veteran's active duty service, to include presumed herbicide exposure and in-service shrapnel injuries; and

b) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder pertinent to the Veteran's claimed skin disorder, other than of the face and ears, was incurred during or caused or aggravated by the Veteran's active duty service, to include presumed herbicide exposure and in-service shrapnel injuries.

All relevant findings from the Veteran's medical history, clinical findings from the examination, subjectively reported symptoms, and associated functional impairment should be reported.  The examiner should also comment upon the sebaceous cysts noted in the July 2006 VA treatment record and the chest rash noted in the August 2009 VA treatment record.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  The Veteran should also be afforded a VA examination, performed by an appropriate physician, to determine whether the Veteran's claimed fatigue of the arms and legs were incurred during or is related to the Veteran's active duty service, to include presumed herbicide exposure during service in Vietnam.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner must assume that the Veteran was exposed to herbicides during service in Vietnam.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's claimed condition.  The examiner should also provide an opinions as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during or caused or aggravated by the Veteran's active duty service, to include presumed herbicide exposure and in-service shrapnel injuries.

The examiner should also comment upon the findings of arthritis noted in the prior June 2007 VA examination and provide an opinion as to whether it is at least as likely as not that the Veteran's arthritis was incurred during or caused or aggravated by the Veteran's active duty service, to include presumed herbicide exposure and in-service shrapnel injuries.  All relevant findings from the Veteran's medical history, clinical findings from the examination, subjectively reported symptoms, and associated functional impairment should be reported.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of entitlement to service connection for a skin disorder other than of the face and ears, blackheads and gland problems of the face and ears, and fatigue of the arms and legs, all claimed as being secondary to exposure to herbicides and mustard gas, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.









(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


